Citation Nr: 0836224	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from September to November 
1957.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from the RO.  The decision, dated in August 
2005, denied service connection for schizoaffective disorder.  

Although the RO essentially denied service connection for an 
acquired psychiatric disorder in August 2005 on the merits, 
the submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board.  

The Board in June 1997, found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for an innocently acquired psychiatric disorder.  
The Board must make this jurisdictional determination prior 
to de novo review of the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board has characterized the 
issue accordingly.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As noted, the Board in June 1997 found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for an innocently acquired psychiatric 
disorder.  An appeal to that decision was not filed with the 
United States Court of Appeals for Veterans Claims (Court).  
Hence, that decision is final.  38 U.S.C.A. § 7104 (West 
2002).  

In April 2005, the veteran petitioned to reopen the claim of 
service connection for a "nervous condition" secondary to 
his service-connected lower lip scar residual.  The Board 
observes that, as part of the decision of June 1997, found 
that the claimed psychiatric disorder was not related to the 
veteran's service or secondary to his service-connected skin 
disorder.  

In May 2005 (and remailed in June 2005), the veteran was sent 
a letter meant to comply with the notice and assistance 
provisions of the Veterans Claims Assistance Act (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008)) in connection with the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

The letter, however, failed to correctly inform the veteran 
that in order for VA to reconsider this issue, the veteran 
must submit "new and material evidence," as this claim was 
previously denied in a June 1997 Board decision.  

The RO also failed to provide the veteran with the definition 
of "new" and "material evidence."  The statement of the 
case (SOC) mailed to the veteran in May 2006 also failed to 
inform the veteran of the pertinent regulation pertaining to 
new and material claims, 38 C.F.R. § 3.156.  

The Court has addressed VCAA requirements in the context of a 
claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements, required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  Failure to provide this 
notice is generally prejudicial.  Id.; see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This above-described information was not provided to the 
veteran in either the May 2005 VCAA letter, August 2005 
rating decision, or the May 2006 SOC.  Thus, the veteran has 
not received proper notice of the evidence necessary to 
reopen his claim for service connection for an acquired 
psychiatric disorder.  

The Board also observes that the August 2005 rating now on 
appeal is dated August 23, 2005.  The SOC which followed was 
mailed in May 2006.  A large amount of VA outpatient 
treatment records, dated from 1996 to 2005, are shown to have 
been received by the RO on August 11, 2005.  It is not clear 
from review of either the August 2005 rating decision or the 
May 2006 SOC if the RO had an opportunity to review these 
records.  The veteran is not, however, shown to have 
submitted a waiver of initial consideration of this evidence 
by the RO and the RO did not issue a subsequent supplemental 
SOC (SSOC).  

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
emphasized the Board's status as "an appellate tribunal."  
The Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  

Hence, as this case must be remanded, the most appropriate 
action is to have the RO initially consider this additional 
evidence (VA outpatient records) associated with the record 
on August 11, 2005 as part of its post-remand evidentiary 
review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative a letter providing 
notification required by the VCAA and 
Kent regarding reopening the claim for 
service connection for an acquired 
psychiatric disorder.  Regarding the Kent 
requirements, the letter should indicate 
that the veteran needs to submit new and 
material evidence to reopen the 
previously denied claim for service 
connection for an acquired psychiatric 
disorder and it should clearly set forth 
(i) the basis of the prior denial of the 
claim (which was last denied in a June 
1997 Board decision), (ii) that new and 
material evidence is needed, and (iii) 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, e.g., evidence that the 
veteran has a current psychiatric 
disorder which is related to service, 
either directly or secondary to his 
service-connected lower lip scar 
residuals.  

2.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any of the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.  

3.  Thereafter, the RO, following its 
conducting any additional development 
seen as appropriate, should readjudicate 
the appealed issue in light of all the 
evidence of record.  If the benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a SSOC which includes a 
summary of any additional evidence 
submitted (to include consideration of 
the additional evidence (VA outpatient 
medical records) associated with the 
record on August 11, 2005), applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


